Citation Nr: 9907516	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of initial rating for service-connected post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active duty service from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in June 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and assigned a 10 percent rating.  The 
veteran has appealed the issue of determination of the 
initial rating.  As explained below, in light of the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
the Board has recharacterized the veteran's claim as stated 
on the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim for entitlement to service connection 
for PTSD was received on April 30, 1992. 

3.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
service-connected PTSD rendered him demonstrably unable to 
obtain or retain employment as of April 30, 1992.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent evaluation 
for the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, after 
reviewing the evidence which includes various VA outpatient, 
hospital and examination reports, as well as Social Security 
records, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The Board initially notes that in June 1993, the RO granted 
service connection for PTSD, evaluated as 10 percent 
disabling, effective October 19, 1992.  The RO also denied a 
claim of entitlement to a temporary total evaluation based 
upon the provisions of 38 C.F.R. § 4.29 for the period from 
October 19, 1992 through December 4, 1992.  The veteran 
appealed.  In June 1994, the RO increased the veteran's PTSD 
evaluation to 30 percent disabling, effective September 1, 
1993.  In August 1995, the RO changed the effective date of 
service connection for the veteran's PTSD to April 30, 1992.  

In January 1997, the Board denied the claim of entitlement to 
a temporary total evaluation based upon the provisions of 
38 C.F.R. § 4.29 for the period from October 19, 1992 through 
December 4, 1992, and remanded the claims pertaining to the 
veteran's PTSD rating.  The Board's remand framed the PTSD 
evaluation issues as: 1) entitlement to an evaluation in 
excess of 10 percent for PTSD prior to August 9, 1993; and 2) 
entitlement to an evaluation in excess of 30 percent for PTSD 
subsequent to October 31, 1993.  Subsequent to the Board's 
remand, the Court emphasized that the Board may assign 
separate ratings for separate periods of time in cases where 
an appellant has disagreed with the initial rating assigned 
to a condition following a grant of service connection.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has therefore determined that the issue in this 
case is more accurately framed as a determination of initial 
rating for service-connected PTSD, currently evaluated as 30 
percent disabling (noncompensable).
Furthermore, given the Board's favorable determination in 
this case, and the fact that the RO appears to have correctly 
analyzed the issue in its September 1998 Supplemental 
Statement of the Case (SSOC), to include providing the 
veteran and his representative with notice and the 
opportunity for discussion of the applicable laws, the Board 
finds that the veteran has not been prejudiced by any 
inconsistency between the framing of the issue(s) in the 
Board's January 1997 remand, the RO's September 1998 SSOC, 
and the instant decision.  See Bernard v. Brown, 4 Vet. App. 
384, 391 (1993).

At his personal hearing in August 1996, the veteran 
essentially reported that he was unable to hold a job for any 
significant amount of time due to an inability to control his 
anger and get along with others.  He stated that he had no 
friends and that he had virtually no social life.  The 
veteran's wife stated that she had been married to the 
veteran for 28 years, and that the veteran was easily 
threatened and often carried weapons.  She further stated 
that he had recently been picked up by law enforcement for 
fighting, and that he could not work.  She reported that his 
condition was getting worse.

The RO has rated the veteran's PTSD under 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411, under the criteria in effect prior 
to November 7, 1996.  Under such criteria, a 10 percent 
evaluation for PTSD is warranted for mild social and 
industrial impairment with emotional tension or other 
evidence of anxiety.  A 30 percent rating is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating for PTSD 
is warranted where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, DC 9411, for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994). 

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  61 Fed.Reg. 52695 (Oct. 8, 1996).  Under 
such circumstances, an increased rating claim is normally to 
be reviewed under the criteria most favorable to the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
as the Board's decision is based on the "old" criteria, and 
is considered to be a full grant of the benefits sought on 
appeal, application of the new criteria would not benefit the 
veteran's claim, and the Board has therefore not reviewed his 
claim under the new criteria.

After reviewing the totality of the evidence, the Board finds 
that a 100 percent evaluation is warranted for the veteran's 
PTSD under the old rating criteria.  As an initial matter, an 
overall review of the medical evidence therefore shows that 
the Board is faced with a great deal of mixed evidence as to 
the primary cause of the veteran's psychiatric impairment, as 
well as, in some cases, the primary reason for individual 
hospitalizations.  For example, various VA hospital reports, 
dated between 1992 and 1995, show ongoing treatment for 
diagnoses that included PTSD, an adjustment disorder with 
mixed emotional features, dysthymia and both alcohol and 
polysubstance abuse.  During this time the veteran was placed 
on several medications for control of his psychiatric 
symptoms.  Global Assessment of Functioning (GAF) scores 
ranging between 50 and 60 were reported.  

The evidence in favor of finding that the veteran's PTSD has 
been his primary impairment, and therefore in favor of a 
finding that an increased rating is warranted for his PTSD, 
includes VA hospital reports, dated in July 1992, and April 
and August of 1993, respectively, that indicate that the 
veteran was primarily treated for PTSD symptomatology that 
included a difficulty in controlling his anger.  In this 
regard, the Board notes that the evidence shows that the 
veteran clearly has a longstanding problem with control of 
his anger, and that he has variously been diagnosed with an 
antisocial personality disorder, an impulse control disorder, 
and an intermittent explosive disorder.  

The Board notes that, to the extent that the veteran's 
alcohol and substance abuse influence his psychiatric 
capacity, his alcohol and substance abuse are normally 
considered the result of his own willful misconduct, and are 
not ratable for disability purposes.  See 38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.301(c)(2)-(3) (1998).  
Furthermore, to the extent that the veteran's personality 
disorder influences his psychiatric capacity, it is not a 
compensable disease or injury within the meaning of veterans' 
benefits law.  See 38 C.F.R. § 4.9 (1998).  However, the 
Board is unable to find any clear medical evidence in the 
claims file which could serve as a basis for distinguishing 
the effects of any personality disorder from the veteran's 
PTSD.  When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (citing 61 Fed. 
Reg. 52698 (Oct. 8, 1996).  

Other evidence in the veteran's favor includes an April 1993 
hospital report which states that the veteran's PTSD is of 
such severity that he "cannot be productively employed."  A 
medical examination report, dated in April 1993, for use by 
the Michigan Department of Social Services, shows that a VA 
physician, Carlos Solano Lopez, M.D., stated that the 
veteran's principal impairment was due to PTSD.  Dr. Lopez 
reported that the veteran had had PTSD for the last 25 years, 
and that he was unlikely to improve.  Dr. Lopez concluded 
that he did not foresee the veteran would ever return to 
work.  In addition, the claims file contains two 
"psychological assessment updates," dated in March and May 
of 1997, respectively.  The March 1997 update indicates that 
the veteran's PTSD is delayed and severe, with only sporadic 
drug and alcohol abuse, and that he is unable to maintain 
competitive employment.  The May 1997 update states that the 
veteran is "severely impaired" due to his PTSD.  Records 
from the Social Security Administration (SSA) show that in 
June 1996, the veteran was determined to have been disabled 
since December 1990.  The diagnosis was "rule out PTSD," 
with a secondary diagnosis of "personality disorder."  A VA 
examination report, dated in May 1998, contains Axis I 
diagnoses that include PTSD.  The report shows that the 
veteran was taking Trazedone, Depakote and Clonopin.

On the other hand, the evidence against the veteran's claim 
includes the fact that, in general, VA hospital reports show 
that between 1992 and 1998 the veteran's psychiatric symptoms 
were more severe on some occasions than others, and that he 
received a great deal of treatment for alcohol and drug 
abuse.  These reports show that veteran has a history of drug 
and alcohol abuse dating back to at least the early 1970's.  
In particular, VA hospital reports, dated between April 1992 
and October 1992, contain little or no mention of PTSD.  In 
addition, a VA PTSD examination report, dated in November 
1992, did not result in a PTSD diagnosis.  The veteran was 
diagnosed with an active drug abuse problem (as well as PTSD) 
in a November 1997 VA hospital report, and a May 1998 VA PTSD 
examination report.   The May 1998 report also noted that the 
veteran was currently using heroin.  The VA hospital reports 
are also remarkable for indications that the veteran has a 
history of manipulative behavior. 

The Board finds that the pertinent evidence is in a state of 
equipoise as to the question of whether one of the 
independent bases for assigning a 100 percent rating under 
the 1996 rating criteria has been established.  Specifically, 
the Board finds that the evidence is in a state of equipoise 
as to whether the veteran has a demonstrable inability to 
obtain or retain employment due to PTSD.  Therefore, a 100 
percent schedular evaluation is warranted on that basis.  
Johnson, supra.  

In particular, the Board finds that the evidence which 
indicates that the veteran's poor work history is related to 
factors apart from his service-connected disorder is in a 
state of balance with other medical evidence which suggests 
that the veteran's psychiatric symptomatology cannot be 
readily differentiated.  The Board reemphasizes that in 
reviewing the numerous medical records dated from 1992 to the 
present, it appears that medical personnel have never clearly 
differentiated the veteran's PTSD symptoms from his substance 
abuse, alcohol dependency and/or his personality disorder.  
The Board also finds it significant that the April 1993 VA 
hospital report, the March 1997 and March 1998 psychological 
update reports, and the SSA's determination, dated in 
September 1996, suggest that the veteran is unemployable due 
to his PTSD.  In particular, this evidence includes the 
opinions of two VA physicians who stated that the veteran's 
PTSD is of such severity that it renders him essentially 
unable to obtain or retain employment.  

The Board further notes that the VA physician's conclusions 
are supported by the recorded work history of the veteran, as 
contained in a number of medical reports.  These work 
histories, including a work history contained in the March 
1998 VA psychological update report, indicate that the 
veteran has not held a job for a significant amount of time 
since about 1990, when he worked as an electrician.  The work 
histories indicate that since about 1990 the veteran has 
shown a continued inability to maintain employment, and that 
he has been fired from a number of jobs for arguing, fighting 
and other inappropriate behavior.  These reports are further 
substantiated by a letter from the Director of Human 
Resources, Road Commission for Oakland County (Road 
Commission), dated in August 1997, in which it was stated 
that the veteran was released in August 1990, after about six 
years of employment, because he could not follow directions 
and because of such behavior as sleeping on the job and 
leaving his work site without permission.  

It is also apparent to the Board that the veteran has been 
taking two to three medications for the control of his PTSD 
symptomatology for several years, and the medical evidence 
dating back to 1992 contains a substantial thread of observed 
psychiatric symptomatology that includes flashbacks, 
nightmares, depression, and anxiousness.  In addition, an 
October 1994 VA hospital report indicates that the veteran 
attempted to overdose on opiates.  Under such circumstances, 
the benefit of the doubt is awarded to the veteran.  38 
U.S.C.A. § 5107(b).  

Finally, the Board finds that the evidence is also in a state 
of balance as to when the veteran became demonstrably unable 
to obtain or retain employment.  In this regard, in addition 
to the Road Commission's letter, the evidence includes VA 
hospital records which show that the veteran was hospitalized 
at least nine times between 1992 and 1995.  In addition, a 
number of the medical records, as well as the veteran 
himself, report that he has been unable to obtain or retain 
employment since about 1990.  In addition, while not 
controlling, the Social Security Administration has 
apparently found that the veteran's disability began in late 
December 1990.  Resolving  reasonable doubt in the veteran's 
favor, the Board finds that an initial rating of 100 percent 
rating was warranted.  Since none of the subsequent 
examinations and records demonstrate improvement in the 
veteran's condition, a staged rating is not warranted.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


ORDER
 
Entitlement to an initial rating of 100 percent evaluation 
for the veteran's service-connected post-traumatic stress 
disorder and continuation of the 100 percent rating  is 
warranted.  The appeal is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

- 9 -





